      Case: 1:20-cv-01622-JG Doc #: 22 Filed: 10/23/20 1 of 3. PageID #: 622




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


 Covenant Weddings LLC and
                                                    Case No. 1:20-CV-01622
 Kristi Stokes,

                                                     Judge James S. Gwin
                    Plaintiffs,
       v.
                                              NOTICE OF PROPOSED AGREED
                                                   JUDGMENT ENTRY
 Cuyahoga County,

                    Defendant.


      Defendant Cuyahoga County and Plaintiffs Covenant Weddings LLC and

Kristi Stokes have resolved this matter in accordance with the terms of the proposed

judgment entry filed concurrently with this notice. All parties have agreed to the

proposed judgment entry. Plaintiffs respectfully ask this Court to accept and enter

the proposed judgment entry and retain jurisdiction only for the purposes of enforcing

its terms.


Respectfully submitted this 23rd day of October, 2020.


 s/ Jonathan Scruggs                      David A. Cortman
 Jonathan A. Scruggs                      GA Bar No. 188810
 AZ Bar No. 030505                        Alliance Defending Freedom
 Alliance Defending Freedom               1000 Hurricane Shoals Rd. NE
 15100 N. 90th Street                     Ste. D-1100
 Scottsdale, AZ 85260                     Lawrenceville, GA 30043
 (480) 444-0020                           (770) 339-0774
 (480) 444-0028 (facsimile)               (770) 339-6744 (facsimile)
 jscruggs@ADFflegal.org                   dcortman@ADFlegal.org
 Attorney for Plaintiffs                  Attorney for Plaintiffs



                                          1
     Case: 1:20-cv-01622-JG Doc #: 22 Filed: 10/23/20 2 of 3. PageID #: 623




Katherine L. Anderson                  Johannes S. Widmalm-Delphonse
AZ Bar No. 033104                      MN Bar No. 396303
Alliance Defending Freedom             Alliance Defending Freedom
15100 N. 90th Street                   20116 Ashbrook Place, Suite 250
Scottsdale, AZ 85260                   Ashburn, VA 20147
(480) 444-0020                         (571) 707-4655
(480) 444-0028 (facsimile)             (571) 707-4656 (facsimile)
kanderson@ADFlegal.org                 jwidmalmdelphonse@ADFlegal.org
Attorney for Plaintiffs                Attorney for Plaintiffs

Matthew J. Burkhart
OH Bar No. 0068299
Gallagher Kavinsky & Burkhart LPA
8740 Orion Place, Suite 200
Columbus, OH 43240-4063
(614) 885-9022
(614) 885-9024 (facsimile)
mjb@gkb-law.com
Attorney for Plaintiffs




                                       2
     Case: 1:20-cv-01622-JG Doc #: 22 Filed: 10/23/20 3 of 3. PageID #: 624




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 23, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system. I further certify that the

foregoing notice will be sent to the Defendant via the Court’s CM/ECF system.


                                             s/ Jonathan A. Scruggs
                                             Jonathan A. Scruggs




                                         3
